Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This is in response to the response to amendment filed 01/29/2021. Claims 8-16 and 19-20 are withdrawn from examination; claims 1-7 and 17-18 are presented for examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yum et al (US 2020/0045572).

Regarding claim 1, Yum discloses “obtaining an interference measurement resource configuration” (see Yum ¶ 0016; receiving resource configuration for interference measurement); “and an interference measurement receiving mode configuration” ([note in light of applicant’s specification including ¶ 0075 and table 7, receiving modes can be different receiving beams; with that being said, see Yum ¶ 0016; discloses the resource configuration including information about a predetermined beam used in each interference measurement resource; ¶ 155).  Moreover, Yum discloses the limitation of “and performing an interference measurement according to the interference measurement resource configuration and the interference measurement receiving mode configuration” (see Yum ¶ 0016; measuring interference in each interference measurement resource of the resource configuration, and reporting measurement results to the serving BS).    

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Yum further discloses “wherein an interference measurement receiving mode corresponding to the interference measurement receiving mode configuration is determined according to a configured receiving mode of a first type of signal”; (see Yum ¶ 0016, ¶ 0048).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, Yum further discloses “wherein the first type of signal comprises one of following: a downlink measurement pilot, a downlink demodulation pilot, an uplink demodulation pilot, an uplink measurement pilot and an uplink random access signal.”; (see Yum ¶ 0048).

Regarding claim 4, claim 2 is incorporated as stated above.  In addition, Yum further discloses “wherein a resource location of the first type of signal associated with the .

Regarding claim 5, claim 4 is incorporated as stated above.  In addition, Yum further discloses “wherein the resource location of the first type of signal comprises: a port, a time domain location; and the indication information is configured by a network-side device”; (see Yum ¶ 0050, ¶ 0052).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, Yum further discloses “wherein an interference measurement receiving mode corresponding to the interference measurement receiving mode configuration is determined according to a beam selected and fed back by user equipment”; (see Yum ¶ 0088, ¶ 0091 and ¶ 0137).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, Yum further discloses “wherein an interference measurement receiving mode corresponding to the interference measurement receiving mode configuration is determined according to a time domain location to which an interference measurement resource belongs”; (see Yum ¶ 0050, ¶ 0052).

Claims 17 - 18 are the apparatus claims corresponding to the method claims 1 - 7 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 7.  Claims 17 – 18 are rejected under the same rational as claims 1 - 7.

Response to Argument(s)
Applicant's argument(s) filed on January 29, 2021 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 


The applicant’s argument revolves around that Yum fails to teaches or suggest a "an interference measurement receiving mode configuration " as recited in Applicant's claim 1.
In response. Examiner respectively disagrees. In the remarks, the applicant argued that Those having ordinary skill in the art should understand that the interference measurement transmitting mode of the BS and the interference measurement receiving mode of the UE are completely different features. it can be seen from the drawings and context of Yum (Fig. 7) that the N beams are transmission beams generated by transmission antennas of the BS. However, it is obvious that the interference measurement receiving mode configuration in claim 1 is used to configure the receiving mode of the UE. First, Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims, in particular the above argued limitation, as currently presented does not claim that the receiving 
Transmission and reception point (TRP) may process inter-TRP interference on a beam basis (See ¶ 155). Thus, Yum meets the scope of the claimed limitation as currently presented. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/             Primary Examiner, Art Unit 2468